Exhibit 10.9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ORIGINAL ISSUE DISCOUNT CONVERTIBLE PROMISSORY NOTE


 
Face Amount:
$187,500.00                                                                                                                                                                                                                                                       
 May 28, 2014
Purchase Price: $125.000.00
 
 
FOR VALUE RECEIVED, Las Vegas Railway Express, Inc., a Delaware corporation (the
"Maker"), with its principal offices located at 6650 Via Austi Parkway, Suite
140, Las Vegas, NV 89119, promises to pay to the order of BEAUFORT CAPITAL
PARTNERS LLC, or its registered assigns (the "Payee"), upon the terms set forth
below, the principal amount of Sixty-Five Thousand Dollars ($125.000.00) (this
"Note").

1. Payments.

(a) The full face amount ($187,500.00) of this Note shall be due on August 28,
2014 or such later date as is agreed to in writing by the Payee (the "Maturity
Date"), unless due earlier in accordance with the terms of this Note. '

(b) All overdue unpaid principal to be paid hereunder shall entail a late fee at
the rate of 22% per annum (or such lower maximum amount of interest permitted to
be charged under applicable law) which will accrue daily, from the date such
principal is due hereunder through and including the date of payment.

(c) Absent the occurrence of Event of Default (unless such Event of Default is
waived in writing by the Payee), the Maker (XTRN only) may prepay this Note for
a net payment of $187,500.00 at any time prior to August 28, 2014. . If the
$187,500.00 is not pre-paid by August 28, 2014, seller has the right to refuse
any further payments and choose to convert this note when it has matures 180
days after payment of this $125.000.00.

2. Payment Schedule. $125.000.00 to XTRN upon written proof that transfer agent,
corporate attorney and auditor has been paid and up to date. Beaufort will make
payments to these entities and deduct from the $125.000.00 to XTRN if these
entities are owed monies over $500 as of May 28, 2014.

3. Events of Default.

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) any default in the payment of the principal of this Note, as and when the
same shall become due and payable;

(iii) Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such Failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;

 
1

--------------------------------------------------------------------------------

 
 
(iv) Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or Liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing;

(v) Maker or any subsidiary ,shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or, other instrument under which there
may be issued, or by which there may be sect1red or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of Maker or any subsidiary, wh6ther such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or
 
(vi) Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 33% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de Minimis number of
shares of Common Stock or other equity securities of Maker or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Maker's
capital stock, of any class, whether now or hereafter outstanding. "Change of
Control Transaction" means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Maker, by contract or otherwise) of in excess of 33% of the
voting securities of Maker, (ii) a replacement at one time or over time of more
than one-half of the members of Maker's board of directors which is not approved
by a majority of those individuals who are members of the board of directors on
the date hereof (or by those individuals who are serving as members of the board
of directors on any date whose nomination to the board of directors was approved
by a majority of the members of the board of directors who are members on the
date hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of33% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to which Maker is a party or by which it is bound, providing for
any of the events set forth above in (i), (ii) or (iii).

(vii) Failure to complete audits or extensions. Beaufort ventures MUST, be
notifies 7 business days ahead of failure to complete audits in a timely manner.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), the full principal amount of this Note shall become, at
the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 22% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.
 
4. Section 4. Conversion.
 
(a) (i) Holder's Conversion Right. At any time after the Maturity Date until
this Note is no longer outstanding, this Note, including interest and principal,
shall be convertible into shares of Common Stock at a conversion price of 60%
off the lowest traded price the prior 20 trading days (the "Set Price") at the
option of the Holder, in whole at any time and from time to time. However, if
XTRN share price, at any time before November 28, 2014 loses the bid (ex: .0001
on the ask with zero market makers on the bid on level 2), or has a DTC chill
imposed on its stock, then the fixed conversion price resets to .00001. The
Holder shall effect conversions by delivering to the Company the form of Notice
of Conversion attached hereto as Annex A (a "Notice of Conversion"), specifying
the date on which such conversion is to be effected (a "Conversion Date"). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is provided hereunder. To
effect conversions hereunder, the Holder shall not be required to physically
surrender Notes to the Company until the entire amount of this Note has been
satisfied. The Company shall deliver any objection to any Notice of Conversion
within TWO (2) Business Days of receipt of such notice. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. If the Company does not request
the issuance of the shares underlying this Note after receipt of a Notice of
Conversion within TWO (2) Business days following the period allowed for any
objection, the Company shall be responsible for any differential in the value of
the converted shares underlying this Note between the value of the closing price
on the date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the CLAIMANT, if
permitted under Rule I 44 of the rules and regulations of the Securities and
Exchange Commission, free and clear of all legends in legal free trading form,
the COMPANY shall allow CLAIMANT to add two (2) days to the look­ back (the
mechanism used to obtain the conversion price along with discount) for each day
the COMPANY fails to timely (within 72 hours, 3 business days)) deliver shares,
on the next conversion.
 
 
3

--------------------------------------------------------------------------------

 
 
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Any Opinion Letter
required to effectuate the issuance of the shares pursuant to this Paragraph 4
(a) and the Notice of Conversion shall be provided and issued by BEAUFORT
CAPITAL PARTNERS LLC. The parties hereby agree that the CLAIMANT will cover all
reasonable legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.

(ii) If the Company, at any time while this Note is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Note, including as
interest thereon), (B) subdivide outstanding shares of Common Stock into a
larger number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Set Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such\event and of which the denominator shall
be the
 
Number of shares of Common Stock outstanding after such event. Any adjustment
made pursuant to this Section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date the case of a subdivision, combination or re-classification.


(iii)           Whenever the Set Price is adjusted pursuant to any of Section 4,
the Company shall promptly mail to each Holder a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.


(iv)           If(A) the Company shall declare a dividend (or any other
distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the 9ompany is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Notes, and shall cause
to be mailed to the Holders at their last addresses as they shall appear upon
the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such
dividend, distributions, redemption, rights or warrants are to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of
the Common Stock of record shall be entitled to exchange their shares of the
Common Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Notes during the
20-day period commencing the date of such notice to the effective date of
the event triggering such notice.
 
 
4

--------------------------------------------------------------------------------

 
 
(v) If at any time while this Note is outstanding, (A) the Company effects any
merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Underlying Share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of one share of Common Stock (the "Alternate
Consideration"). For purposes of any such conversion, the determination of the
Set Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Set Price among the Alternate Consideration in a reasonable
manner reflecting the r1lative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction. If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90111 day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 10 Trading Days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Company covenants that it will at all times; reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Note.

(c) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.

(d) Notwithstanding anything to the .contrary herein contained, the Holder may
not convert this Note to the extent such conversion would result in the Holder,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and the rules promulgated thereunder) in excess of 4.99% of
the then issued and outstanding shares of Common Stock, including shares
issuable upon such conversion and held by the Holder after application of this
section. The provisions of this section may be waived by the Holder (but only as
to itself and not to any other Holder) upon not less than 61 days prior notice
to the Company. Other Holders shall be unaffected by any such waiver.


5.           Negative Covenants. So long as any portion of this Note is
outstanding, the Maker will not and will not permit any of its Subsidiaries to
directly or indirectly, unless consented to in writing by the Payee:


  1.  amend  its  certificate   of   incorporation,   bylaws   or  other charter
documents so as to adversely  affect any rights of  the Payee:


11.     enter into any agreement with respect to any of the foregoing,,


 
6

--------------------------------------------------------------------------------

 
 
6.           No Waiver of Payee's Rights. All payments of principal and interest
shall
be made without setoff, deduction or counterclaim. No delay or failure on the part of the Payee in exercising any of its options, powers or rights, nor any partial or single exercise of its options, powers or
rights shall constitute a waiver thereof or of any
other option, power or right, and
no waiver on the part of the Payee of any of its options, powers or rights shall constitute a waiver of any other option,
power or right. Maker hereby waives presentment of payment, protest, and all
notices or demands in connection with the delivery, acceptance, performance,
default or endorsement of
this Note. Acceptance by the Payee of less than the full amount due and payable hereunder shall in no way limit
the right of the Payee to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.


7.           Modifications.  No term or provision contained herein may be
modified,   amended or waived except by written agreement or consent signed by
the party to be bound thereby.


8.           Cumulative Rights  and  Remedies : Usury.      The rights and
.remedies of
Payee expressed herein are cumulative and not exclusive of any rights and remedies otherwise available under this. The election of Payee to avail itself of any one or more remedies shall not
be a bar to any other available remedies, which Maker agrees Payee may take from
time to time. If it shall be found that any interest due hereunder shall violate
applicable laws gove111ing usury, the applicable rate of interest due hereunder
shall be reduced to the maximum permitted rate   of interest under such law.


9.           Use of Proceeds. Maker shall use the proceeds from this Note
hereunder for general working capital purposes.


10.           Collection Expenses. If Payee shall commence an action or
proceeding  to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorney's fees incurred with the investigation,
preparation d prosecution of such action or proceeding.


11. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

12. Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

13. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.

14. Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Maker or any mortgage, indenture, contract or other agreement to
which the Maker is a party or by which the Maker or any property or assets of
the Maker may be bound.
 
 
7

--------------------------------------------------------------------------------

 
 
15. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
 
16. Notice. Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, or such other address
or facsimile number as the Maker may specify for such purposes by notice to the
Payee delivered in accordance with this paragraph. Any and all notices or other
communications or deliveries to be provided by the Maker hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.




The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.


LAS VEGAS RAILWAY EXPRESS, INC.
By: /s/ Michael Barron
Michael Barron
CEO


 


BEAUFORT CAPITAL PARTNERS LLC

 
By: /s/ Lieb Schaeffer
LEIB SCHAEFFER MANAGING MEMBER






 
8

--------------------------------------------------------------------------------

 


 
  Assignment and Assumption Agreement Between Las Vegas Railway
Express, Inc. and BEAUFORT CAPITAL PARTNERS LLC   Dated 05/28/2014


 
In connection with the above referenced agreement and exhibits and related
agreements and instruments, herein the Agreement, and any present and any future
conversion requests
of BEAUFORT CAPITAL PARTNERS LLC ("Beaufort") we irrevocably confirm:


I.    Las Vegas Railway Express, Inc. ("XTRN") is not, and has not been, a shell issuer as described in Rule 144 promulgated with reference to the Securities Act of 1933, as amended (the "Securities Act")
nor is or was a "shell" as otherwise commonly understood;
 
2. Las Vegas Railway Express, Inc. is, unless noted "Not Applicable," subject to
the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934,as amended (the "Exchange Act").
 
3. Las Vegas Railway Express, Inc. has to the extent it has been subject to
Exchange Act requirements for filing reports, filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 6 months and or has filed with the trading
exchange or over the counter disclosure system all such reports and information
to be deeded current in all public reporting;
 
4. The original Debts noted in the above referenced Agreement, and the contents
of the above referenced Agreement, is accurate and said original Debts and
related stock and conversion rights is greater than 6 months old and was owned
and subject to assignment and transfer to you by a non-affiliate which transfer
has been made.
 
5. Las Vegas Railway Express, Inc.is now and will remain current with all
obligations with its stock Transfer agent and the U.S. Securitie...s. And
Exchange Commission and the state of incorporation. Your company and officers
and owners and affiliates are not officers, Directors or material shareholders
of Las Vegas Railway Express, Inc. or affiliates of Dethrone Royalty Holdings,
Inc, Beaufort is not an affiliate.

6. Any and all approvals needed in relation to the above referenced Agreement,
this letter, for the assistance of our transfer agent, etc.,is obtained. The
Agreement reflects, among other things, conversion (lights we otherwise afford
to the non-affiliate debt holders.

Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.
 
Effective Date: 11/8/2014

 


 
Very Truly Yours
 
By:    /s/Michael Barron 
Name: Michael Barron
 
Title:  CEO
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
SAMPLE NOTICE OF CONVERSION
 


The undersigned hereby elects to convert principal under the Original Issue
Discount
Secured Promissory Note of Las Vegas Railway Express, Inc. (the "Company") dated 05/28/2014 into shares of common stock (the "Common Stock") according to the conditions hereof, as of the date written below. If
shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay a
reasonable transfer expense payable with respect thereto. No fee will be charged to the CLAIMANT for
any conversion, except for such transfer expense, if any.
 


 
Conversion calculations:
 


Company Name: Las Vegas Railway Express, Inc. Date to Effect Conversion: _/ /_
 


Conversion Price: shall be convertible into shares of Common Stock
at a conversion price of 60% off the lowest traded price the prior 20 trading days (the "Set Price") at the option of the Holder, in whole at any time and from time to time. However,
if XTRN share price, at any time before November 28, 2014 loses the bid (ex:
.0001 on the ask with zero market makers on the bid on level 2), or has a DTC
chill imposed on its stock, then the fixed conversion price resets to .00001.
 


Principal Amount of   Agreement   to   be   converted:  $_    _ 
Interest Amount of Agreement to be converted: $ __ 
Number of shares of Common Stock to be issued: _
 
By: /s/Leib Schaeffer
 
Name: LEIB SCHAEFFER
 
Title: MANAGING MEMBER
 


BEAUFORT CAPITAL PARTNERS LLC
 
660 White Plains Rd Suite 455
 
Tarrytown, NY 10591
 
10


--------------------------------------------------------------------------------

 